     Case 1:18-cr-00207-DAD-SKO Document 369 Filed 06/10/20 Page 1 of 5


 1    WANGER JONES HELSLEY PC
      265 E. River Park Circle, Suite 310
 2    Post Office Box 28340
      Fresno, California 93729
 3    Telephone: (559) 233-4800
      Facsimile: (559) 233-9330
 4
      Peter M. Jones, Esq. SBN# 105811
 5    Attorneys for Defendant, MARIO ALEXANDER GARCIA
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
       UNITED STATES OF AMERICA,                      Case Nos. 1:18-CR-00207-DAD
10
                           Plaintiff,                 STIPULATION REGARDING USE OF
11                                                    VIDEOCONFERENCING DURING
       vs.                                            SENTENCING HEARING; FINDINGS AND
12                                                    ORDER
       MARIO ALEXANDER GARCIA,
13                                                    Date: June 19, 2020
                          Defendant.                  Time: 10:00 a.m.
14                                                    Judge: Hon. Dale A. Drozd
15
16
              It is the intention of the parties, through their respective counsel, Assistant United States
17
      Attorney Ross Pearson, counsel for Plaintiff, and Peter M. Jones, counsel for Defendant, Mario
18
      Alexander Garcia, by their stipulation below, that the sentencing hearing currently set for June 19,
19
      2020, at 8:30 a.m. proceed as scheduled through the use of videoconferencing.
20
              Mr. Garcia entered a guilty plea in the above entitled case on February 28, 2020 and his
21
      sentencing was originally set for May 22, 2020.
22
              In light of the Eastern District of California General Orders 611, 612, and 617, the Court
23
      continued the matter until June 19, 2020.
24
              After meeting and conferring as set forth in the Court’s April 23, 2020 minute order, the
25
      parties have agreed on the manner in which the requested hearing would be conducted:
26
                   1. Mr. Garcia is willing to waive his physical presence and is able to appear for the
27
                       sentencing hearing by video from the Fresno County Jail, in accordance with this
28
                       Court’s General Order 614 (implementing the Coronavirus Aid, Relief, and
      {8211/002/01108814.DOCX}                          1
         STIPULATION REGARDING USE OF VIDEOCONFERENCING DURING SENTENCING HEARING; [PROPOSED] ORDER
     Case 1:18-cr-00207-DAD-SKO Document 369 Filed 06/10/20 Page 2 of 5


 1                     Economic Security (CARES) Act, H.R. 748, authorizing video and
 2                     teleconferencing for felony changes of plea and sentencing).
 3                 2. Both government counsel and defense counsel would also appear by video.
 4             The parties believe that the above accommodation is appropriate in this case. Although
 5    the sentencing guideline as calculated by the Probation Office is between 78 and 97 months, both
 6    the Government and the Defendant have mutually agreed to recommend a sentence of 60 months
 7    in custody, and believe that 60 months is the appropriate sentence for the defendant’s involvement
 8    in the charged conspiracy. The Defendant understands the Court’s discretion. By June 19, 2020,
 9    Mr. Garcia will have already served approximately 22 actual months in custody at the County Jail
10    and he wants to proceed to sentencing, as scheduled, through the use of video-conferencing.
11            Accordingly, the parties jointly request that the June 19, 2020 sentencing hearing not be
12    further delayed, but rather proceed using the video-conferencing procedures that have been
13    established.
14            The parties hereby mutually stipulate and agree that each of the requirements of the CARES
15    Act and General Order 614 have been satisfied in this case. They request that the Court enter an
16    order making the specific findings required by the CARES Act and General Order 614. Specifically,
17    for the reasons set below, the parties agree that:
18            1) The sentencing hearing in this case cannot be further delayed without serious harm to
19                 the interest of justice, given the public health restrictions on physical contact and court
20                 closures existing in the Eastern District of California. The defendant waives his physical
21                 presence at the hearing and consents to a remote hearing by videoconference and counsel
22                 joins in that waiver; and
23            2) The Defendant waives his physical presence at the hearing and consents to a remote
24                 hearing by videoconference, and counsel joins in that waiver.
25                                             STIPULATION
26            Plaintiff, United States of America, by and through its counsel of record, and Defendant, by
27    and through Defendant’s counsel of record, hereby stipulate as follows:
28            1. The Governor of the State of California declared a Proclamation of a State of Emergency

      {8211/002/01108814.DOCX}                             2
      STIPULATION TO CONDUCT DEFENDANT’S SENTENCING HEARING BY VIDEOCONFERENCE; [PROPOSED] FINDINGS & ORDER
     Case 1:18-cr-00207-DAD-SKO Document 369 Filed 06/10/20 Page 3 of 5


 1                 to exist in California on March 4, 2020.
 2            2. On March 13, 2020, the President of the United States issued a proclamation declaring
 3                 a National Emergency in response to the COVID-19 pandemic.
 4            3. In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and
 5                 other public health authorities have suggested the public avoid social gatherings in
 6                 groups of more than 10 people and practice physical distancing (within about six feet)
 7                 between individuals to potentially slow the spread of the virus. The virus is thought to
 8                 spread mainly from person-to-person contact, and no vaccine currently exists.
 9            4. These social distancing guidelines—which are essential to combatting the virus—are
10                 generally not compatible with holding in-person court hearings.
11            5. On March 17, 2020, this Court issued General Order 611, noting the President and
12                 Governor of California’s emergency declarations and CDC guidance, and indicating that
13                 the public health authorities within the Eastern District had taken measures to limit the
14                 size of gatherings and practice social distancing. The Order suspends all jury trials in
15                 the Eastern District of California scheduled to commence before May 1, 2020.
16            6. On March 18, 2020, General Order 612 was issued. The Order closed each of the
17                 courthouses in the Eastern District of California to the public. It further authorized
18                 assigned district court judges to continue criminal matters after May 1, 2020 and exclude
19                 time under the Speedy Trial Act. General Order 612 incorporated General Order 611’s
20                 findings regarding the health dangers posed by the pandemic.
21            7. On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial
22                 emergency in this District pursuant to 18 U.S.C. 3174(d), based on the District’s
23                 “critically low resources across its heavy caseload”. The report accompanying the
24                 Judicial Council’s declaration analyzed the public safety dangers associated with the
25                 Covid-19 pandemic and examined both the District’s caseload and its shortage of
26                 judicial resources. The report further explained that a backlog of cases exists that “can
27                 only start to be alleviated” when the CDC lifts its guidance regarding gatherings of
28                 individuals.

      {8211/002/01108814.DOCX}                          3
      STIPULATION TO CONDUCT DEFENDANT’S SENTENCING HEARING BY VIDEOCONFERENCE; [PROPOSED] FINDINGS & ORDER
     Case 1:18-cr-00207-DAD-SKO Document 369 Filed 06/10/20 Page 4 of 5


 1            8. On April 17, 2020 General Order 617 issued, continuing court closures through June 1,
 2                 2020 and authorizing further continuances of hearings and exclusions under the Speedy
 3                 Trial Act.
 4            9. Given these facts it is essential that Judges in this District resolve as many matters as
 5                 possible via videoconference during the COVID-19 pandemic. By holding these
 6                 hearings now, this District will be in a better position to work through the backlog of
 7                 criminal and civil matters once in-person hearings resume.
 8            10. The sentencing hearing in this case, accordingly, cannot be further delayed without
 9                 serious harm to the interest of justice. If the Court were to delay this hearing until it can
10                 be held in person, it would only add to the enormous backlog of criminal and civil
11                 matters facing this Court, and every Judge in this District, when normal operations
12                 resume.
13            11. Under CARES Act 15002(b), defendant consents to proceed with this hearing by video-
14                 teleconference. Counsel joins in this consent.
15            IT IS SO STIPULATED:
16            Dated: June 9, 2020                              /s/ Ross Pearson
                                                               ROSS PEARSON, Asst. U.S. Attorney
17
18            Dated: June 9, 2020                              /s/ Peter M. Jones
                                                                 PETER M. JONES, Attorney for
19                                                               Def. MARIO ALEXANDER GARCIA

20
                                       FINDINGS AND ORDER
21
                       1. The Court adopts the findings set forth above.
22
                       2. Therefore, based on the findings above, and under the Court’s authority under
23
                            15002(b) of the CARES Act and General Order 614, the sentencing hearing in
24
                            this case will be conducted by videoconference on June 19, 2020 at 8:30 a.m.
25
26    IT IS SO ORDERED.

27        Dated:      June 9, 2020
                                                              UNITED STATES DISTRICT JUDGE
28

      {8211/002/01108814.DOCX}                            4
      STIPULATION TO CONDUCT DEFENDANT’S SENTENCING HEARING BY VIDEOCONFERENCE; [PROPOSED] FINDINGS & ORDER
     Case 1:18-cr-00207-DAD-SKO Document 369 Filed 06/10/20 Page 5 of 5


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      {8211/002/01108814.DOCX}                         5
      STIPULATION TO CONDUCT DEFENDANT’S SENTENCING HEARING BY VIDEOCONFERENCE; [PROPOSED] FINDINGS & ORDER
